Citation Nr: 0026755	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  95-11 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and R.C.G., M.D.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953.

This appeal arose from a September 1994 rating decision of 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefit.  In January 1995, the appellant testified 
at a personal hearing at the RO; in July 1995, the hearing 
officer continued to deny the benefit sought.  In March 1996, 
the veteran's psychiatrist testified at a personal hearing at 
the RO; he was informed by a supplemental statement of the 
case issued in February 1997 that his claim was still denied.  
On January 29, 1999, the Board of Veterans' Appeals (Board) 
issued a decision which found that the veteran's claim for 
service connection for PTSD was not well grounded.

On December 28, 1999, a Joint Motion for Remand was filed 
which requested that the January 1999 Board decision be 
vacated and remanded for further consideration.  On January 
6, 2000, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter "the Court"), issued an 
Order which vacated the January 1999 Board decision and 
remanded the case to the Board for further consideration 
consistent with the Order.  Copies of the Joint Motion for 
Remand and the Court Order have been associated with the 
claims folder.


FINDINGS OF FACT

1.  The veteran has submitted competent medical evidence that 
he suffers from PTSD related to his period of service.

2.  PTSD was not present in service.



CONCLUSIONS OF LAW

1.  The veteran has submitted a well grounded claim for 
service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection for PTSD is 
warranted as this condition is related to his service in 
Korea.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).

Initially, the Board must determine whether the veteran has 
submitted a well grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A well grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While the claim need not be conclusive, it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, presuming the truthfulness of the evidence for 
the purpose of determining whether the claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record establishes that the 
veteran's claim is well grounded.  

The veteran has contended that he suffers from PTSD as a 
direct result of his service in Korea.  The evidence of 
record clearly indicated that he was engaged in combat with 
the enemy, having received the Combat Infantryman's Badge and 
the Purple Heart for injuries sustained while on active duty.  
Therefore, the incurrence of a stressor in service has been 
established.  There are also some diagnoses of PTSD in the 
record, which were related to his period of service.  

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).

After reviewing the evidence, the Board finds that there is 
competent (i.e., medical) evidence suggesting that the 
veteran's currently diagnosed PTSD is related to his period 
of service.  Therefore, it is found that the veteran's claim 
is well grounded. \

The Board will now proceed to the merits of the veteran's 
claim.  To do so is not prejudicial to the veteran since the 
RO has already addressed the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's DD-214 indicated that he received the Combat 
Infantryman's Badge and the Purple Heart.  He was also 
awarded the Korean Service Medal and the United Nations 
Service Medal.  His military occupational specialty was 
infantryman.

The objective evidence of record included the veteran's 
service medical records, which contained some reports from 
the Office of the Surgeon General.  These made no reference 
to any complaints of or treatment for a psychiatric disorder.  
His October 1953 discharge examination noted that he was 
psychiatrically normal.

Numerous private treatment records from the 1980's refer to a 
rather severe injury to the veteran's right leg in 1979.  His 
leg was crushed in an industrial accident.  A psychological 
evaluation from July 1981 noted that he had begun to suffer 
from nightmares and verbal aggressiveness following this 
accident.  Records developed between February and May 1982 
showed a diagnosis of depressive reaction following the 1979 
accident.  A March 1985 psychological evaluation noted that 
he had done well until the right leg injury in 1979.  He then 
began to have trouble sleeping and had become hostile, 
irritable and aggressive.  He indicated that he was in 
constant pain.  The mental status examination found that he 
was not very cooperative or spontaneous.  He was polite but 
was described as somewhat hostile.  He evaded eye contact, 
but was alert and in contact with reality.  He was oriented 
in three spheres and was relevant, coherent and logical.  His 
thoughts were goal directed and his insight and judgment were 
poor.  The diagnoses were anxious depression versus 
generalized anxiety disorder and dysthymic disorder.  He was 
also noted to have a dependent personality disorder.

The veteran was also afforded private examinations in April 
1984 and July 1985.  The former examination noted that he had 
begun to suffer from weeping and nightmares after his 1979 
leg injury.  He was irritable and suffered from insomnia.  
The mental status examination found that he had deeply 
depressive ideas and that his ability to form ideas was quite 
limited.  He was disoriented as to space and time.  His 
affect was distressed and cold and his psychomotor activity 
was slowed down.  His attention was superficial and his short 
term memory was poor.  The diagnosis was depressive neurosis.  
The latter examination found no psychomotor retardation.  The 
veteran was described as cooperative and oriented.  His 
affect was rather dull and his mood was lightly to moderately 
anxious and depressed.  His memory was intact, his thoughts 
were normal and there were no hallucinations or delusions 
present.  The diagnoses were moderate anxiety and depression.

In March 1991, the veteran's private physician indicated that 
the veteran was being treated for anxiety neurosis.  A 
private examination performed in November 1993 found a 
certain pressure when the veteran spoke.  He was not 
spontaneous but he was cooperative in describing his symptoms 
and his combat experiences.  He appeared to be slightly 
depressed.  His thoughts were often about combat and he 
indicated that he had had flashbacks ever since his 
discharge.  He stated that he avoided watching war movies and 
commented that the Persian Gulf War had aggravated his 
complaints.  He noted that he would become extremely nervous 
whenever there was thunder.  The diagnosis was PTSD.

The veteran was examined by a Board of two VA examiners in 
July 1994.  It was noted that he had been wounded in Korea.  
The objective examination noted that he was alert and in 
contact with reality.  He looked quite distant and his affect 
was described as somewhat blunted.  He was not spontaneous, 
although his responses were relevant and coherent.  There 
were no thought or perceptive disorders present.  He was well 
oriented and his memory and sensorium were clear.  Some 
depression was noted in his mood.  The diagnosis was 
depressive disorder, not otherwise specified.  The examiners 
commented that "[i]t is the unanimous opinion of this board 
that there is no minimal criteria for a Post Traumatic Stress 
Disorder diagnosis."

The veteran testified at a personal hearing in January 1995.  
He reiterated his history of combat exposure in service, 
recounting his injuries.  He also pointed out that he had 
been diagnosed with PTSD by his physician.

The veteran was re-examined by VA in May and June 1995.  
Psychological testing indicated the presence of some PTSD 
symptoms, as well as symptoms of anxiety and depression.  
During the psychiatric examination, the veteran indicated 
that he did not watch war movies and that he had trouble 
controlling his reactions.  He described depression and a 
poor memory.  He claimed to have nightmares about his combat 
experiences.  The objective examination noted that he was 
alert and oriented in three spheres.  His mood was somewhat 
depressed and anxious and his affect was blunted.  His 
attention was good and his concentration was fair.  His 
speech was clear and coherent and there was no suggestion of 
hallucinations or homicidal or suicidal ideation.  The 
diagnosis was depressive disorder not otherwise specified 
with anxiety and early organic changes.

The veteran's private physician testified at a personal 
hearing at the RO in March 1996.  He stated that the veteran 
did have PTSD.  He indicated that the symptoms noted on the 
VA examination, as well as the findings of the 
neuropsychological testing done as part of that examination, 
supported the diagnosis.

The veteran was re-examined by VA in June 1996.  The mental 
status examination noted that his responses were short, 
concrete and not very elaborate.  His thought content was 
logical, there were no hallucinations or delusions and there 
were no dissociative episodes reported.  He expressed his 
belief that he dreamed of the war because he would wake up 
asking for a rifle, but he admitted that he could not recall 
the content of the dreams.  He was able to speak of being 
wounded in Korea without any evidence of traumatic 
associations with the event.  He reported becoming anxious if 
he watched war movies.  He was depressed with no energy for 
activities.  His affect was more or less adequate. While he 
was oriented to person and place, he had some trouble with 
time.  Psychological testing was conducted in September 1996.  
The results were consistent with a primary impression of 
major depressive disorder with "pseudodemential" symptoms.  
After reviewing the report of these tests, the examiners 
provided a final diagnosis of depressive disorder with 
anxiety, organic mental syndrome, not otherwise specified.  
It was specifically stated that PTSD was not present.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for PTSD is not 
justified.  As noted above, the veteran was engaged in combat 
with the enemy during his period of service; therefore, it is 
conceded that the veteran experienced combat-related 
stressors during his period of active duty.  However, it is 
found, after weighing the evidence of record, that PTSD is 
not currently present.  The evidence does show that the 
veteran's private physician diagnosed this disorder at the 
time of a November 1993 examination.  However, the veteran 
was afforded a comprehensive VA examination by a board of two 
psychiatrists in July 1994 who, after reviewing the objective 
evidence, found that the veteran's symptoms did not meet the 
minimal criteria for a diagnosis of PTSD.  A May and June 
1995 VA examination, that included psychological testing, did 
not diagnose PTSD.  Finally, a June 1996 VA examination, 
which included the results of September 1996 psychological 
testing, specifically found that PTSD was not present.  
Therefore, it is determined that the findings of the VA 
examinations, which included extensive reviews of the 
objective record, as well as the results of psychological 
testing, outweigh the results found by his private physician.  
These examinations specifically found that PTSD was not 
present.  As a consequence, it is found that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.


ORDER

Having submitted a well grounded claim, the veteran's claim 
for entitlement to service connection for PTSD, to this 
extent only, is granted.


Service connection for PTSD is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



